DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 11-23 in the reply filed on 05/14/21 is acknowledged. Claim 1-10 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/21.
Claims 11-23 are currently under consideration on the merits.

Claim Objections
Claims 11 and 21-23 are objected to because of the following informalities: 
Claim 11 recites “CSD”, this term was defined in a withdrawn claim. The term should be defined in the elected invention.
Claims 21-23 depend on withdrawn claims. The claims should be amended to include the limitations of the withdrawn claims.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 11-21 are directed to a method of treating fibrosis by the administration of a composition comprising a caveolin-1 scaffolding domain (CSD) peptide or subdomain, derivative, or analog thereof.
	The claimed invention encompasses: The specification defines a CSD peptide as amino acids 82-101 of caveolin -1 protein (Specification page 4, lines 1-3). Additionally, the specification teaches that a CSD subdomain comprises at least six consecutive amino acid residues of the CSD peptide (Specification page 20, lines 1-5). Therefore, the claims encompass the amino acid sequence corresponding to position 82-101 of caveolin-1 protein, ANY six consecutive amino acid residues corresponding to position 82-101 of caveolin-1 protein, and ANY derivative or analog that comprises a similar structure and/or function to the CSD peptide. Derivatives or analogs would also include the addition of ANY peptide sequence to the CSD peptide or subdomain including mutations, insertions, and/or deletions.
Specification page 4, lines 1-3; page 20, lines 1-5). The specification further teaches that a CSD subdomain comprises at least six consecutive amino acid residues of the CSD peptide and gives three examples of specific subdomain sequences corresponding to SEQ ID NOS: 2-4 (Specification page 20, lines 1-5). While the specification teaches that derivatives or analogs of a CSD peptide could include sequence modifications to promote stability or internalization of the peptide, or cyclic derivatives (Specification pages 20-21) the specification does not provide the complete structure for any such derivative or analog. Therefore, while the specification teaches the complete structure for a CSD peptide, and the subdomains are readily envisioned by one of ordinary skill in the art, the specification does not teach the complete structure for the large genus of derivatives or analogs of a CSD peptide.
 	Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than amino acid sequence), specific features, and functional attributes that would distinguish different members of the claimed genus. In the instant case, derivatives or analogs of a CSD peptide were functionally identified as those compositions capable of binding to caveolin-1, or modifications to a CSD peptide or subdomain sequence that does not interfere with its binding to a target (Specification page 20, lines 18-34; page 21, lines 1-11). However, the caveolin-1 scaffolding domain is known to bind to numerous target proteins such as heterotrimeric G proteins, Src family tyrosine kinases, phosphoinositide 3-kinase, integrins, epidermal growth factor receptor, H-Ras, endothelial nitric oxide synthase and several ion channels (Byrne et al. 2012). Additionally, the structure or peptide sequences required for the binding of the caveolin-1 scaffolding domain to all target proteins have not been identified. Therefore, such a 
	In conclusion, Applicants disclosure of one species of a CSD peptide and three species of CSD peptide subdomains is not deemed sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus. 

Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
i) A method of treating fibrosis in a subject, the method comprising administering an effective amount of a composition comprising a caveolin-1 scaffolding domain (CSD) peptide or CSD subdomain, wherein the CSD peptide or subdomain has a sequence selected from SEQ ID NOS: 1-4, and
ii) a method of treating fibrosis in a subject, the method comprising administering an effective amount of a first composition comprising a caveolin-1 scaffolding domain (CSD) peptide or CSD subdomain, wherein the CSD peptide or subdomain has a sequence selected from SEQ ID NOS: 1-4, and a second composition comprising autologous, allogeneic, or syngeneic mesenchymal stem cells (MSCs), wherein the MSCs are untreated or treated with said CSD peptide or CSD subdomain, and
iii) a method of treating fibrosis in a subject, the method comprising administering a composition comprising a treated autologous, allogeneic, or syngeneic mesenchymal stem cell, wherein the treatment is selected from the group consisting of culture with a CSD peptide or CSD subdomain, or genetic modification with a nucleic acid molecule encoding a CSD peptide or CSD subdomain, wherein the CSD peptide or subdomain has a sequence selected from SEQ ID NOS: 1-4 or the nucleic acid sequence corresponds to an amino acid sequence selected from SEQ ID NOS: 1-4.
, does not reasonably provide enablement for
ANY CSD derivative, analog, or subdomain, and a second composition comprising MSCs from ANY species, wherein the MSCs are untreated or treated with ANY CSD derivative, analog, or subdomain, or
a method of treating fibrosis in a subject, the method comprising administering a treated MSC from ANY species, wherein the treatment is selected from the group consisting of culture with ANY CSD subdomain or genetic modification with a nucleic acid molecule encoding ANY CSD subdomain.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 11-21 are directed to a method of treating fibrosis by the administration of a composition comprising a CSD peptide, defined as amino acids 82-101 of caveolin-1 protein (Specification page 4, lines 1-3; page 20, lines 1-5), or a subdomain of the CSD peptide, defined Specification page 20, lines 1-5). Additionally, the claims encompass the administration of ANY analog, derivative, or subdomain of a CSD peptide which includes ANY composition having a similar structure and/or function to a CSD peptide or subdomain. Derivatives or analogs would also include the addition of ANY peptide sequence to the CSD peptide or subdomain, mutations, or insertions/deletions. Additionally, the claims encompass the administration of MSCs from ANY source, wherein the MSCs are untreated or treated with a CSD peptide or ANY subdomain or composition having a similar structure and/or function of a CSD peptide or subdomain. While the CSD peptide and three specific subdomains are defined in the specification, the genus of analogs, derivatives, and subdomains of a CSD peptide is large. Lastly, claims 22-23 are directed to a method of treating fibrosis by the administration of MSCs from ANY source, wherein the MSCs are treated with a CSD peptide or CSD subdomain, or treated with a nucleic acid encoding a CSD peptide or CSD subdomain.
 Therefore, the claims as written are broad.
Nature of the invention- The specification teaches that MSCs have demonstrated some therapeutic efficacy in the treatment of systemic sclerosis (SSc), but that MSCs from SSc patients have altered phenotypes compared to healthy MSCs (Specification page 2, lines 28-24; page 3, lines 1-16). Similarly, caveolin-1 protein has been identified as a promising therapeutic target in fibrotic diseases (Specification page 3, lines 18). Caveolin-1 is under expressed in several cell types in SSc patients, and this deficiency can lead to the overexpression of collagen I and the differentiation of monocytes into smooth muscle actin+ (ASMA+) fibroblastic cells, contributing to the disease pathology (Specification page 3, lines 24-32). The specification teaches that adipose-derived MSCs from SSc subjects displayed decreased Caveolin-1 (Cav-1) protein expression and increased ASMA expression compared to healthy MSCs, indicating a fibrotic phenotype (Fig. 1C-D; Specification page 48, lines 5-22). Knockdown of Cav-1 protein similarly led to an increase in the number of ASMA+ cells (Fig. 2; Specification page 49, lines 5-8). Fig. 4). However, the adipogenic capacity could be restored following treatment with a CSD peptide (Fig. 4), which is defined as amino acid residues 82-101 of caveolin-1 (equivalent to SEQ ID NO :1) (Specification page 4, lines 1-3 and page 28, lines 29-34). 
In regards to fibrosis treatment, the specification teaches that the administration of adipose-derived MSCs from either healthy or bleomycin treated (to model systemic sclerosis) subjects decreased dermal thickness regardless of CSD treatment (Fig. 7A-B; Specification pages 51-52). While MSC treatment alone was able to reduced skin fibrosis, it was not enough to reduce lung fibrosis (Fig. 8; Specification page 52). However, simultaneous treatment with a CSD peptide and adipose-derived MSCs in a murine model of scleroderma led to a reduction in lung tissue fibrosis (Fig. 8; Specification page 52). Lastly, the specification teaches that three different CSD subdomains (SEQ ID NOS: 2-4) were able to reduce the migration capacity of monocytes treated with TGF-β to similar levels observed with the full length CSD peptide, suggesting a possible anti-fibrotic role for the CSD subdomains defined by SEQ ID NOS: 2-4 (Figure. 9; Specification page 53, lines 14-24; Table 2). 
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while the specification teaches that the administration of a CSD peptide with adipose-derived MSCs reduced lung fibrosis, the specification fails to teach the use of analogs or derivatives of a CSD peptide or subdomain for the treatment of fibrosis.
	State of the prior art- Mesenchymal stem cells are well known for their immunomodulatory and anti-inflammatory properties (Usunier et al. 2014). MSCs have also been shown to modulate pro-fibrotic factors such as oxidative stress, hypoxia, and TGF-β signaling, and have therefore been identified as a possible therapeutic for the treatment of fibrotic diseases (Usunier et al. 2014). To this end, MSCs have been investigated in the treatment of heart, liver, kidney, pulmonary, peritoneum, pancreas, cutaneous, and colorectal fibrosis (Usunier et al. 2014). While some studies have suggested that MSCs are the origin in vitro, the art suggests that transplanted MSCs largely have anti-fibrotic effects (Usunier et al. 2014). 
	In regards to the source of MSCs, autologous MSC therapies are well known in the art. Traditionally MSCs were thought to be an immune-privileged cell type due to their low immunogenicity (Ankrum et al. 2014). However, more recent evidence has indicated that this may not be the case. While less immunogenic then other cell types, allogeneic MSCs were shown to elicit both humoral and cellular immune responses in vivo leading to rejection of the transplanted cells (Ankrum et al. 2014). This may partially explain why allogeneic MSC transplants result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation, while syngeneic transplants demonstrate durable engraftment (Ankrum et al. 2014). Methods to improve donor engraftments during allogenic transplants have been proposed and include treating the recipient with immunosuppressive drugs or modifying the MSCs to be less immunogenic (Ankrum et al. 2014). Additionally, while other studies have suggested that xenotransplantation is possible across mammalian species, most were performed using immunocompromised recipients (Li et al. 2012). The success of xenotransplantation is further complicated by the mechanisms through which MSCs exert their therapeutic effects. In most cases, it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). This could explain why hundreds of different clinical trials report various therapeutic outcomes (Kean et al. 2013). In fact, when engraftment was measured during clinical trials most studies report poor donor cell engraftment (Kean et al. 2013).
	In regards to caveolin-1, the art teaches that this protein has a key regulatory function in intracellular signaling pathways related to fibrotic processes (Shihata et al. 2017). Deletion of Cav-1 was shown to impair cardiac remodeling following myocardial infarction, and this was due to an impaired inflammatory reaction (Shihata et al. 2017). Additionally, reconstitution of Cav-1 in Cav-1 deficient animals reduced TGF-β signaling, collagen I production, and decreased fibrotic cardiac lesions (Shihata et al. 2017). Similar beneficial effects for Cav-1 expression were observed in lung fibrosis and liver fibrosis models, however findings for kidney fibrosis were conflicting (Shihata et al. 2017). Importantly, the art teaches that treatment of normal lung fibroblasts and fibroblasts from the lungs of scleroderma patients with a peptide corresponding to the caveolin-1 scaffolding domain decreased collagen production and ASMA expression (Tourkina et al. 2008). Furthermore, systemic administration of a CSD peptide in a mouse model of scleroderma prevented changes in tissue morphology, reduced collagen production, and decreased ASMA expression associated with lung fibrosis (Tourkina et al. 2008).	
	In summary, the state of the art teaches the anti-fibrotic properties of MSCs and caveolin-1, as well as the anti-fibrotic properties of the peptide sequence corresponding to the caveolin-1 scaffold domain. However, the state of the art does not teach the use of analogs or derivatives of the caveolin-1 scaffold domain nor does it teach the use of these compositions for the treatment of fibrosis. Lastly, while some success has been achieved with the transplantation of allogenic MSCs, the state of the art teaches that the transplantation of xenogeneic MSCs is unpredictable. These aspects are not remedied by the state of the art or the instant specification.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to administer autologous MSCs and a CSD peptide or subdomain with a sequence selected from SEQ ID NOS: 1-4 for the treatment of fibrosis. However, because of the inherent unpredictability in the art, one of ordinary skill would not be able to make or use ANY analog, derivative, or subdomain of a CSD peptide for the treatment of fibrosis. Additionally, one of ordinary skill would not be able to use the present disclosure to administer an MSC from ANY source or administer an MSC treated with ANY analog, derivative, or subdomain of a CSD peptide. Lastly, one of ordinary skill would not be able to use the present disclosure to administer MSCs from ANY source where said MSCs were treated with either a CSD peptide, ANY CSD ANY CSD peptide subdomain.
	Conclusion- The instant specification describes a working method for the treatment of fibrosis in a mouse model of systemic sclerosis by the administration of autologous MSCs and a CSD peptide. However, the specification does not teach how to make or use analogs or derivatives of a CSD peptide for the treatment of fibrosis. Additionally, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable, as demonstrated in the discussion on the state of the art above, and this unpredictability was not remedied by the disclosure in the specification. Therefore, while the specification is enabling for the scope set forth in the rejection above, it is not enabling for the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 20-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent).
Regarding claims 11-12 and 21- The ‘227 patent teaches a method of treating fibrosis comprising the administration of a caveolin-1 scaffolding domain (CSD) peptide to bleomycin treated mice (Abstract; Specification page 35, column 36, lines 55-67). Bleomycin treatment is used to model lung fibrosis in vivo (Specification page 35, column 35, lines 1-12). Administration of a CSD peptide was shown to inhibit collagen, tenascin-C, and alpha-smooth muscle actin (ASMA) expression in vitro and inhibit the progression of lung fibrosis in vivo (Specification page 38, column 42, lines 31-62; Fig. 13: Claims 1-2). Lastly, the ‘227 patent teaches that the ability of caveolin-1 to bind to a variety of kinases and thereby inhibit their activity has been mapped to a sequence known as the caveolin-1 scaffolding domain (amino acids 82-101 of caveolin-1), which they teach is 100% identical to SEQ ID NO: 1 (see alignment below; Specification page 21, column 7-8, lines 18-67 and 1-4, respectively).

    PNG
    media_image1.png
    436
    623
    media_image1.png
    Greyscale
 

Regarding claim 20- The ‘227 patent teaches that the progression of lung fibrosis in vivo can be studied in animal models in which rodents receive intratracheal bleomycin (Specification page 35, column 35, lines 1-12). This model is the best available animal model for scleroderma lung disease (Specification page 35, column 35, lines 1-12). The ‘227 patent further teaches that a CSD peptide inhibits collagen and tenascin-C expression by fibroblasts from the lungs of scleroderma patients (Specification page 20, column 6, lines 41-64).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) in view of Usunier et al. Stem Cells Int. 2014;2014:340257 (hereinafter referred to as Usunier et al) and as evidenced by Zhang et al. Stem Cell Res Ther. 2015; 6:234 (hereinafter referred to as Zhang et al).
	Regarding claims 11, 13, and 21- The ‘227 patent teaches a method of treating fibrosis comprising the administration of a caveolin-1 scaffolding domain (CSD) peptide to bleomycin treated mice (Abstract; Specification page 35, column 36, lines 55-67). Bleomycin treatment is used in animal models to mimic lung fibrosis in vivo (Specification page 35, column 35, lines 1-12). Administration of a CSD peptide was shown to inhibit collagen, tenascin-C, and alpha-smooth muscle actin (ASMA) expression in vitro and inhibit the progression of lung fibrosis in vivo (Specification page 38, column 42, lines 31-62; Fig. 13: Claims 1-2). Additionally, the ‘227 patent teaches that caveolin-1 is a promising therapeutic target for treating lung fibrosis, and that the ability of caveolin-1 to bind to a variety of kinases and thereby inhibit their activity has been mapped to a sequence known as the caveolin-1 scaffolding domain (amino acids 82-101 of caveolin-1) (Specification page 21, column 7-8, lines 18-67 and 1-4, respectively). 

Regarding claim 20- The ‘227 patent teaches that the progression of lung fibrosis in vivo can be studied in animal models in which rodents receive intratracheal bleomycin (Specification page 35, column 35, lines 1-12). This model is the best available for modeling scleroderma lung disease in vivo (Specification page 35, column 35, lines 1-12). The ‘227 patent further teaches that administration of a CSD peptide inhibits collagen and tenascin-C expression by fibroblasts from the lungs of scleroderma patients (Specification page 20, column 6, lines 41-64).
	However, the ‘227 patent fails to teach the administration of a first composition comprising a mesenchymal stem cell (MSC) (claim 13) that differentiates into an adipocyte in a subject (claim 18), or where MSCs are administered either concurrently with, or at separate times from, a CSD peptide or subdomain (claim 14). 
	Regarding claim 13 and 14- Usunier et al teaches that fibrosis can affect almost any tissue and due to its high frequency in the heart, lungs, liver, and kidneys many studies have focused on identifying potential therapies (Abstract). MSCs were identified as a potential therapeutic because of their immunomodulatory effects and their ability to reduce pro-fibrotic factors such as oxidative stress hypoxia, and TGF-β signaling (Abstract). Usunier et al further teaches that numerous studies have highlighted the benefits of immunomodulation by MSCs in the treatment of fibrosis (Antifibrotic effects of mesenchymal stromal therapy, page 5, paragraph 03). MSCs were shown to limit the production of inflammatory mediators and decrease the recruitment of monocytes/macrophages, neutrophils, and lymphocytes thought to contribute to fibrosis (Antifibrotic effects of mesenchymal stromal therapy page 5, paragraph 03-04).  Additionally, Usunier et al teaches that TGF-β is a major contributor to fibrosis, and that MSC transplantation could reduce the expression and production of TGF-β (The TGF-β1 pathway, page 13, paragraph 01). The therapeutic efficacy of MSCs was found to be partially dependent on transplantation conditions (Transplantation conditions page 18, paragraph 01). For example, MSC transplantation seven days after ischemia-reperfusion was more effective than transplantation 14 days Transplantation conditions page 18, paragraph 02). Transplantation of MSCs in bleomycin-induced lung fibrosis was most effective when therapy was administered earlier (Transplantation conditions, page 18, paragraph 02). Lastly, Usunier et al teaches that MSCs have anti-fibrotic potential for multiple different organ systems (Abstract; Tables 1-8). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of the ‘227 patent to include the administration of MSCs either concurrently with, or at different times from, a CSD peptide or subdomain. One of ordinary skill in the art would have been motivated to do so to treat fibrosis, as taught by Usunier et al. One of ordinary skill would have a reasonable expectation of success as techniques for the isolation and administration of MSCs were known in the art prior to the effective filing date of the claimed invention.
	Regarding claim 18- The teachings of the ‘227 patent and Usunier et al make obvious the administration of MSCs either together with, or separately from, a CSD peptide or subdomain. One criterion for defining MSCs is their multi-lineage potential and ability to differentiate into osteoblasts, adipocytes, or chondrocytes, as evidenced by Zhang et al (Introduction page 1). Therefore, MSCs would have the capacity to differentiate into adipocytes. Thus, the teachings of the ‘227 patent and Zhang et al are considered to meet the limitations of claim 18.

Claim 11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) in view of Usunier et al. Stem Cells Int. 2014;2014:340257 (hereinafter referred to as Usunier et al) as applied to claims 11 and 13 above, and further in view of Porada and Almeida-Porada. Drug Deliv Rev. 2010;62(12):1156-1166 (hereinafter referred to as Porada et al) and Batrakova et al. Expert Opin Drug Deliv. 2011;8(4):415-433 (hereinafter referred to as Batrakova et al).
The teachings of the ‘227 patent and Usunier et al regarding the limitations of claims 11 and 13 have been discussed previously.
However, the ‘227 patent and Usunier et al fail to teach where the MSC is treated with a CSD peptide, CSD peptide subdomain, nucleic acid encoding a CSD peptide, or  nucleic acid encoding a CSD peptide subdomain (claim 15). Additionally, the ‘227 patent and Usunier et al fail to teach where the treatment of the MSC occurs prior to administration to a subject (claim 16).
Regarding claims 15 and 16- Porada et al teaches that MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract). By using gene therapy to engineer MSCs to either augment their natural production of a desired protein, or to enable them to express an exogenous protein, it is possible to broaden the therapeutic application of MSCs (MSC as vehicles for delivering therapeutic genes page 5-6, paragraph 01). MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy (MSC as vehicles for delivering therapeutic genes page 5-6, paragraph 01). Lastly, Porada et al teaches that MSCs that were modified to over-express endogenous therapeutic proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (MSC as vehicles for delivering therapeutic genes page 5-6, paragraph 02). 
Batrakova et al teaches that using cells, such as stem cells, as drug carriers offers several advantages over common drug administration regimens (Promise and Perils of Cell-mediated drug delivery page 2, paragraph 01).  Cell-mediated delivery allows for targeted drug transport, prolonged drug half-life, time-controlled drug release, and diminished drug immunogenicity and cytotoxicity Promise and Perils of Cell-mediated drug delivery page 2, paragraph 01). Stem cells have intrinsic mechanisms for migrating to sites of injury or inflammation, and can cross normally impermeable barriers such as the blood brain barrier allowing them to reach a wide range of disease sites (Promise and Perils of Cell-mediated drug delivery page 2, paragraph 01).  Currently, two different approaches are utilized in cell-mediated drug delivery (Expert opinion, paragraph 02). First, cell-carriers are genetically modified to produce therapeutically active molecule (i.e. peptides) and second host cells are loaded with drugs incorporated into a protective carrier such as a liposome (Expert opinion, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of the ‘227 patent and Usunier et al to include genetically modifying MSCs with a nucleic acid encoding a CSD peptide or subdomain prior to their administration to a subject. Additionally, it would be obvious to one of ordinary skill to pretreat MSCs with a CSD peptide or sub-domain to load the cell with the therapeutic peptide. One of ordinary skill in the art would have been motivated to do so to improve the therapeutic efficacy of MSCs by increasing the production of a known beneficial protein/peptide, to achieve targeted delivery of therapeutic peptides, and/or to reduce cytotoxicity associated with the peptide, as taught by Porada et al and Batrakova et al. One of ordinary skill would have a reasonable expectation of success as MSCs are readily transduced, can efficiently produce transduced proteins, can expand to adequate cell numbers, and are capable of migrating to damaged tissues. Additionally, techniques for loading peptides/drugs into cells, such as the use of liposomes or nanocarriers, were known in the art prior to the effective filing date of the application.
Claim 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) in view of Usunier et al. Stem Cells Int. 2014;2014:340257 (hereinafter referred to as Usunier et al) as applied to claims 11 and 13 above, and further in view of by Zhang et al. Stem Cell Res Ther. 2015; 6:234 (hereinafter referred to as Zhang et al).
The teachings of the ‘227 patent and Usunier et al regarding the limitations of claims 11 and 13 have been discussed previously.
However, the ‘227 patent and Usunier et al fail to teach wherein the MSCs are autologous, allogeneic, or syngeneic with respect to a subject having fibrosis (claim 19).
Zhang et al teaches that the immunosuppressive properties and low immunogenicity of MSCs contributes to the weak immune response elicited by allogeneic MSCs (Abstract). Therefore, allogeneic MSCs offer a promising source of cells for cell-therapy (Abstract). Allogeneic sources of MSCs are particularly advantageous because they can be obtained in adequate cell numbers and from healthy donors (Advantages of allogeneic MSCs for therapeutic applications page 1, paragraph 01). Additionally, allogenic MSCs would be readily available for the treatment of conditions requiring immediate attention, such as stroke and myocardial infarction (Advantages of allogeneic MSCs for therapeutic applications page 2, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of the ‘227 patent and Usunier et al to include the use of allogeneic MSCs. One of ordinary skill in the art would have been motivated to do so as allogenic MSCs can be obtained in sufficient cell numbers from healthy donors, and used to rapidly treat conditions such as stroke and myocardial infarction, as taught by Zhang et al. One of ordinary skill would have a reasonable expectation of success because the immunogenicity of allogenic MSCs is low and methods for their isolation and administration were well known in the art prior to the effective filing date of the claimed invention.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) in view of Wen et al. AAPS J. 2015;17(6):1327-1340 (hereinafter referred to as Wen et al).
Regarding claim 11- The ‘227 patent teaches a method of treating fibrosis comprising the administration of a caveolin-1 scaffolding domain (CSD) peptide to bleomycin treated mice (Abstract; Specification page 35, column 36, lines 55-67). Bleomycin treatment is used in animal models to mimic lung fibrosis in vivo (Specification page 35, column 35, lines 1-12). Administration of a CSD peptide was shown to inhibit collagen, tenascin-C, and alpha-smooth muscle actin (ASMA) expression in vitro and inhibit the progression of lung fibrosis in vivo (Specification page 38, column 42, lines 31-62; Fig. 13: Claims 1-2). Additionally, the ‘227 patent teaches that caveolin-1 is a promising therapeutic target for treating lung fibrosis, and that the ability of caveolin-1 to bind to a variety of kinases and thereby inhibit their activity has been mapped to a sequence known as the caveolin-1 scaffolding domain (amino acids 82-101 of caveolin-1) (Specification page 21, column 7-8, lines 18-67 and 1-4, respectively).
Regarding claim 17- The ‘227 patent teaches CSD peptides were administered by an implanted osmotic pump or intraperitoneal injections (the equivalent of systemic administration in human subjects) (Specification page 35 column 36, lines 55-67).
However, the ‘227 patent fails to teach where the CSD peptide or subdomain is administered to the subject by a route selected from local, subcutaneous, intravenous, oral, intramuscular, or a combination of routes (claim 17).
Regarding claim 17- Wen et al teaches that various drug delivery approaches can be used to maximize therapeutic efficacy and minimize side effects by impacting absorption, distribution, metabolism, and elimination of a drug (Abstract). Wen et al further teaches that traditional routes of administration include injection, oral administration, and others (Introduction page 1327, paragraph 01). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of the ‘227 patent to include the .
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Usunier et al. Stem Cells Int. 2014;2014:340257 (hereinafter referred to as Usunier et al) in view of US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) and Porada and Almeida-Porada. Drug Deliv Rev. 2010;62(12):1156-1166 (hereinafter referred to as Porada et al) and Batrakova et al. Expert Opin Drug Deliv. 2011;8(4):415-433 (hereinafter referred to as Batrakova et al).
Regarding claim 22- Usunier et al teaches that fibrosis can affect almost any tissue and, due to its high frequency in the heart, lungs, liver, and kidneys, many studies have focused on identifying potential therapies (Abstract). MSCs were identified as a potential cell-therapy because of their immunomodulatory activity and their ability to reduce pro-fibrotic factors such as oxidative stress hypoxia, and TGF-β signaling (Abstract). Usunier et al further teaches that numerous studies have highlighted the benefits of immunomodulation by MSCs in the treatment of fibrosis (Antifibrotic effects of mesenchymal stromal therapy, page 5, paragraph 03). MSCs were shown to limit the production of inflammatory mediators and decrease the recruitment of monocytes/macrophages, neutrophils, and lymphocytes thought to contribute to fibrosis (Antifibrotic effects of mesenchymal stromal therapy page 5, paragraph 03-04).  Additionally, Usunier et al teaches that TGF-β is a major contributor to fibrosis and that MSC transplantation was able to reduce the expression and production of TGF-β (The TGF-β1 pathway, page 13, paragraph 01). The therapeutic efficacy of MSCs was found to be partially dependent Transplantation conditions page 18, paragraph 01). For example, MSC transplantation seven days after ischemia-reperfusion was more effective than transplantation 14 days after injury (Transplantation conditions page 18, paragraph 02). Transplantation of MSCs in bleomycin-induced lung fibrosis was most effective when therapy was administered earlier (Transplantation conditions, page 18, paragraph 02). Lastly, Usunier et al teaches that MSCs have anti-fibrotic potential for multiple different organ systems (Abstract; Tables 1-8). 
However, while Usunier et al teaches the administration of MSCs for the treatment of fibrosis, they fail to teach where the MSC is treated with a CSD peptide, CSD peptide subdomain, nucleic acid encoding a CSD peptide, or a nucleic acid encoding a CSD peptide subdomain (claim 22). Additionally, Usunier et al fails to teach where treatment of the MSC occurs prior to administration to a subject (claim 23).
The ‘227 patent teaches a method of treating fibrosis comprising the administration of a caveolin-1 scaffolding domain (CSD) peptide to bleomycin treated mice (Abstract; Specification page 35, column 36, lines 55-67). Bleomycin treatment is used in animal models to mimic lung fibrosis in vivo (Specification page 35, column 35, lines 1-12). Administration of a CSD peptide was shown to inhibit collagen, tenascin-C, and alpha-smooth muscle actin (ASMA) expression in vitro and inhibit the progression of lung fibrosis in vivo (Specification page 38, column 42, lines 31-62; Fig. 13: Claims 1-2). Additionally, the ‘227 patent teaches that caveolin-1 is a promising therapeutic target for treating lung fibrosis, and that the ability of caveolin-1 to bind to a variety of kinases and thereby inhibit their activity has been mapped to a sequence known as the caveolin-1 scaffolding domain (amino acids 82-101 of caveolin-1) (Specification page 21, column 7-8, lines 18-67 and 1-4, respectively).
Porada et al teaches that MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract). By using gene therapy to engineer MSCs to either augment their natural MSC as vehicles for delivering therapeutic genes page 5-6, paragraph 01). MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy (MSC as vehicles for delivering therapeutic genes page 5-6, paragraph 01). Lastly, Porada et al teaches that MSCs that were modified to over-express endogenous proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (MSC as vehicles for delivering therapeutic genes page 5-6, paragraph 02).
Batrakova et al teaches that using cells, such as stem cells, as drug carriers offers several advantages over common drug administration regimens (Promise and Perils of Cell-mediated drug delivery page 2, paragraph 01).  Cell-mediated delivery allows for targeted drug transport, prolonged drug half-life, time-controlled drug release, and diminished drug immunogenicity and cytotoxicity profiles (Promise and Perils of Cell-mediated drug delivery page 2, paragraph 01). Stem cells have intrinsic mechanisms for migrating to sites of injury or inflammation, and can cross normally impermeable barriers such as the blood brain barrier allowing them to reach a wide range of disease sites (Promise and Perils of Cell-mediated drug delivery page 2, paragraph 01).  Currently, two different approaches are utilized in cell-mediated drug delivery (Expert opinion, paragraph 02). First, cell-carriers are genetically modified to produce therapeutically active molecule (i.e. peptides) and second host cells are loaded with drugs incorporated into a protective carrier such as a liposome (Expert opinion, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Usunier et al to include genetically modifying MSCs with a nucleic acid encoding a CSD peptide, or to load a CSD peptide or subdomain into 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12, 17, and 20-21 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 8058227.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘227 patent disclose a method of treating fibrosis in a subject in need thereof by administering a composition comprising a caveolin-1 scaffolding domain (CSD) peptide with the sequence of SEQ ID NO: 1 or a fragment comprising the B and C subdomains. The species of CSD peptides claimed in the ‘227 patent anticipate the genus of CSD peptides or subdomains of the instant application. Additionally, the claims of the ‘227 patent disclose that the type of fibrosis to be treated includes scleroderma lung disease. Lastly, the ‘227 patent defines the term “administration” as including oral, intravenous, and intramuscular delivery (Specification column 30-31, lines 66-67 and 1-3, respectively). 

Conclusion
Status of the claims
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632